Judge John
concurring with separate opinion.
I concur in the majority opinion. However, I write separately to address the issue asserted by the State on appeal, i.e. that the trial court lacked authority to enter the challenged dismissal. In order to evaluate the trial court’s action in an accurate context, it is necessary to review the circumstances sub judice in some detail.
The State in its appellate brief attempts at great length to minimize the confusing and inconsistent versions given the trial court of the history of the drugs involved in the case against defendant. At trial, the State presented evidence that the marijuana which was the subject of defendant’s conspiracy charge had been checked out of the High Point Police Department Evidence Room (Evidence Room), having been previously seized in an unrelated concluded case. Upon the trial court’s inquiry in the absence of the jury following presentation of the evidence and the charge conference, the prosecutor stated the marijuana had been confiscated in the case of State v. Emmett James Hagy and Donna Anderson Hagy, which originated in 1993. The clerk informed the court that her records indicated the Hagy case had been tried 6 July 1993 and that “there was an order to destroy in that case.” Prior to an overnight recess, the court directed the prosecutor to “make some investigation and see what [he could] find out” regarding why the marijuana “had been sitting over there two years” prior to being used in the instant case and why
these law officers [were] taking contraband out to use it at their will and disposal without a court order.
Defendant’s trial was conducted during the 24 June 1996 term of Guilford County Superior Court, High Point Division, the offense with which he was charged allegedly having occurred 17 May 1995.
Seeking to respond to the trial court’s inquiry the next morning, the State called several witnesses, including the investigating officers and employees of the Evidence Room. Although four pounds of marijuana previously ordered destroyed in the Hagy cases at first could not be accounted for, it subsequently developed that sixty-seven (67) *762plants had been ordered destroyed in the Hagy cases and that Evidence Room records indicated five-hundred (500) grams had been received as evidence in the instant case. The court thereupon observed, “[w]ell, it doesn’t sound to me like the 500 grams is the same as 67 plants.”
After further discussion and delay, the lead investigating officer in the current case, Detective Herbert Norris Sampson, Jr. (Sampson), testified he had “been trying to go back and piece together exactly what [had] happened with respect to this marijuana.” Sampson stated he had initially checked out the sixty-seven plants from the Hagy cases on 17 May 1995, but now recalled he had concluded they were unsuitable for the instant undercover investigation. He subsequently had locked them “in our evidence locker,” and returned them to the Evidence Room the next day. Sampson indicated he had mistakenly given the prosecutor the wrong case name asserted the previous day to the court. He acknowledged that his testimony “involving 67 plants . . . was an error on [his] part,” and that the five-hundred grams of marijuana in the instant case actually came from an unrelated case initiated by a Detective Ferrell, which case Sampson was unable to identify, except by High Point Police Department number.
Following Sampson’s testimony, the trial court announced its decision to dismiss the case against defendant
[f]or improper conduct on the police department, taking drugs out when they had no authorization for it. The drugs were to be destroyed.
Now, it’s possible you could have gotten a court order maybe to have used it, but there is no court order; you [the prosecution] don’t pretend to have one.
The officers here are just taking drugs out any time they want to, from one file to another and don’t keep it straight.... I don’t think it’s right.
The court thereupon called in and excused the jury, explaining the circumstances leading to dismissal of the case. After a recess, the court permitted the prosecutor to present “additional evidence.”
Tom Petty (Petty), property evidence clerk of the Evidence Room, and Sampson were recalled. Ultimately, it was determined the marijuana used in the instant case came from the case of State v. *763James Henry Canter, Jr., which originated in 1993. Evidence Room records indicated numerous items of contraband had been seized in that case, including five pounds of marijuana. Petty testified that an entry in the records dated 18 May 1995 read, “[a]ll items to be destroyed except 500.8 grams of marijuana,” which, according to the employee, “was used — to be used in a drug deal and logged in under a new . . . number.” The entry resulted, Petty continued, because “the case was over and Officer Ferrell said to destroy those items,” except the 500.8 grams.
Sampson related that his “authority to use drugs from another case” resulted from a
call [to] the D.A. who then approved it to me who [sic] I then ran it back through my lieutenant who then said go with it.
Sampson concluded his testimony by acknowledging that he was unaware of the disposition of the Canter cáse, and that he “just knew from Detective Ferrell that [the marijuana] was no longer needed.”
While the court judgment in the Canter case is not contained in the record on appeal, that judgment is referenced in the portion of the proceedings during which the State was permitted to introduce additional evidence. The Canter judgment appears to have been entered 4 April 1994, more than a year prior to the alleged date of defendant’s offense, and to have directed that “all contraband is destroyed and monies taken are forfeited.” A subsequent “form order” in the Canter case, likewise not in the record but referenced in same portion of the transcript, apparently provided that the contraband seized in that case be “forfeited and disposed of according to law.” No evidence was introduced that either law enforcement officers or prosecutors had sought modification by the trial court of the orders entered in the Hagy and Canter cases.
At the conclusion of the State’s presentation of additional evidence, the trial court reiterated its decision to dismiss the charges against defendant, commenting as follows:
... I don’t think it’s right to take drugs that have been ordered forfeited and destroyed and let the officers use them at their nilly-willy.
If officers and the court system itself can’t abide by what’s right and decent and abide by our rules and what our procedure *764has been, we can’t expect drug dealers or anybody else to even attempt to.
The trial court thereupon dictated a formal order dismissing the charges against defendant with prejudice, finding as fact, inter alia,
that the officer had no authority to take the marijuana out of the police department after once it’s been ordered forfeited without some further court order, and there being none in this case.
The court concluded “that justice require[s] that this case be dismissed as a deterrent to the police department to further activities.”
Assuming arguendo that the State correctly asserts that the trial court did not act pursuant to statutory authority in dismissing the case against defendant, it is nonetheless well established that, in addition to statutorily denominated powers, the court possesses inherent powers “irrespective of constitutional provisions,” Beard v. N.C. State Bar, 320 N.C. 126, 129, 357 S.E.2d 694, 696 (1987), which “power[s] may not be abridged by the legislature.” Id.; see also N.C.G.S. § 84-36 (1995).
Inherent power is essential to the existence of the court and the order and efficient exercise of the administration of justice. Through its inherent power the court has authority to do all things that are reasonably necessary for the proper administration of justice.
Beard, 320 N.C. at 129, 357 S.E.2d at 696.
Moreover,
[t]he paramount duty of a trial judge is to control the course of a trial so as to prevent injustice to any party. In the exercise of this duty he possesses broad discretionary powers.
State v. Britt, 285 N.C. 256, 271-72, 204 S.E.2d 817, 828 (1974).
Against the backdrop of uncontroverted evidence of substantial delay in complying with court ordered destruction of contraband, a delay of nearly two years in the Hagy cases and of thirteen months in the Canter case, of at best incomplete and confused recordkeeping and management of confiscated controlled substances, and of apparent prosecutorial and supervisory police approval of modification of prior court orders without seeking authorization from the court, I *765believe the trial court “reasonably” and in the interests of “the proper administration of justice,” Beard, 320 N.C. at 129, 357 S.E.2d at 696, properly dismissed the case against defendant as, in the court’s word, a “deterrent” to future similar conduct. See State v. Ward, 31 N.C. App. 104, 107, 228 S.E.2d 490, 492 (1976) (trial court possessed “inherent authority” to dismiss proceeding pursuant to N.C.G.S. § 20-223 to have defendant declared an “habitual offender” of the traffic laws, upon prosecutor’s failure to institute action “forthwith” as required by the statute). Were the instant appeal properly before us, therefore, I would vote to reject the State’s argument that “the trial court [lacked] authority to dismiss the State’s case against defendant on the grounds forming the basis for dismissal in the present case.”